TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2014



                                      NO. 03-11-00498-CR


                                Ronnie Lee Natho Sr., Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 424TH DISTRICT COURT OF LLANO COUNTY
                 BEFORE JUSTICES PURYEAR, GOODWIN, FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court on April 28, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.